Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 30, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  155004                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 155004
                                                                    COA: 327336
                                                                    Oakland CC: 2010-233891-FC
  QUAMAIN CONAY LEAK,
           Defendant-Appellant.

  _________________________________________/

         By order of June 27, 2017, the application for leave to appeal the November 8, 2016
  judgment of the Court of Appeals was held in abeyance pending the decisions in People v
  Skinner (Docket No. 152448) and People v Hyatt (Docket No. 153081). On order of the
  Court, the cases having been decided on June 20, 2018, ___ Mich ___ (2018), the
  application is again considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 30, 2018
           p1022
                                                                               Clerk